      Case 2:19-cv-01189-KJM-AC Document 26 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MIGUEL BELMONTE,                                    No. 2:19-cv-1189 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    WINKFIELD, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 25 and September 17, 2020, the magistrate judge issued findings and

21   recommendations, which were served on plaintiff and which contained notice to plaintiff that any

22   objections to the findings and recommendations were to be filed within twenty-one days. (ECF

23   Nos. 24, 25). Plaintiff has not filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:19-cv-01189-KJM-AC Document 26 Filed 03/31/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations issued August 25, 2020 (ECF No. 24) and
 5   September 17, 2020 (ECF No. 25), are ADOPTED in full;
 6          2. Plaintiff’s motion for a preliminary injunction (see ECF No. 18 at 4) is DENIED;
 7          3. This action is DISMISSED for failure to state a claim upon which relief may be
 8   granted. See 28 U.S.C. § 1915A(b)(1); and
 9          4. The clerk of court is directed to close this case.
10   DATED: March 30, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
